Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 6/15/2021 has been entered.  Claims 1-9 and 11-30 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2009/0084214 to Sakai in view of U.S. Publication 2016/0061636 to Gowreesunker and U.S. Publication 2011/0101209 to Benner and US. Patent 6,275,173 to Wu.

Regarding claim 17, Sakai teaches a multi-function controller, comprising: 
a control element (see Fig. 4 where the base plate 22 and the shaft with a knob are rotatable relative to each other, either can be the control element), 
at least a first magnet (see Fig. 5 magnet 41 and paragraph 40), and 
at least a first sensor (see Fig. 5 and paragraph 40 Hall Effect sensors 43A-43D), 
the control element rotatable relative to a first axis among at least two rotational positions (see paragraph 33), the control element tiltable relative to the first axis among at least two tilt orientations (see paragraph 47), 
one of the first magnet and the first sensor connected to the control element, the other of the first magnet and the first sensor not connected to the control element (see Fig. 5 and paragraph 40), 
the first sensor configured to detect a tilt orientation of the control element (see paragraphs 48 and 49). 
Sakai does not explicitly teach at least 
a first light emitter,
at least a first light receiver, and 

either (1) the first light emitter and the first light receiver are connected to the support element and the first occlude is connected to the control element, or (2) the first light emitter and the first light receiver are connected to the control element and the first occlude is connected to the support element;
with the control element in the first rotational position, no portion of the first occluder is between the first light emitter and the first light receiver, and with the control element in the second rotational position, at least a portion of the first occlude is between the first light emitter and the first light receiver;
a light emitting surface of the first light emitter faces a light receiving surface of the first light receiver.
However, Gowreesunker teaches a first light emitter (see Figs. 3A-3C and light source 122 and paragraph 31),
at least a first light receiver (see Figs. 3A-3C and photo diode array 120 and paragraph 31), and 
at least a first occluder (see Figs. 3A-3C and shaft 116 and paragraphs 33 and 34),
either (1) the first light emitter and the first light receiver are connected to the support element and the first occlude is connected to the control element, or (2) the first light emitter and the first light receiver are connected to the control element and the first occlude is connected to the support element (see Figs. 3A-3C and paragraphs 31 and 34).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the arrangement of the light emitter and light receiver connected to the support and the occluder to the control element as taught by Gowreesunker with the knob input device of Sakai to simply substitute the working optic parts with another for predictable results.

Benner teaches with the control element in the first rotational position, no portion of the first occluder is between the first light emitter and the first light receiver, and with the control element in the second rotational position, at least a portion of the first occlude is between the first light emitter and the first light receiver (see paragraphs 46-49 and 67 and Fig. 1 and 11 showing occluding light blockers 12 on the shaft, and the light source 4 and light sensors 7A, 7B, 8A, 8B such that the light blockers either pass or shunt the light to change the quantity of light that is received by the light sensors).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the arrangement of the occlude on the shaft as taught by Benner with the knob rotational encoder input device of Sakai in view of Gowreesunker to enhance a similar system with finer detail of control accuracy (see paragraphs 56 and 57).
Sakai in view of Gowreesunker and Benner does not teach a light emitting surface of the first light emitter faces a light receiving surface of the first light receiver.
However, Wu teaches a light emitting surface of the first light emitter faces a light receiving surface of the first light receiver (see Figs. 3B and 7A showing the light receiver 109 facing the light transmitter 110 through the aperture 103e and column 3, lines 6-8 and line 64 to column 4, line 19).
It would have been obvious to a person having ordinary skill in the art to combine facing of the emitter and receiver as taught by Wu with the multifunction controller of Sakai in view of Gowreesunker and Benner by simply substituting the structure having 

Regarding claim 18, Sakai in view of Gowreesunker and Benner and Wu teaches a multi-function controller as recited in claim 17.  Sakai teaches wherein the first sensor is a three-dimensional Hall effect sensor (see paragraph 40 sensors 43A-43D). 

Regarding claim 19, Sakai in view of Gowreesunker and Benner and Wu teaches a multi-function controller as recited in claim 17.  Sakai teaches wherein: the first magnet is connected to the control element, and the first sensor is not connected to the control element (see Fig. 5 and paragraph 40 where the shaft/knob is the control element). 

Regarding claim 20, Sakai in view of Gowreesunker and Benner and Wu teaches a multi-function controller as recited in claim 19.  Sakai teaches wherein: the multi-function controller further comprises a housing, the control element is rotatable relative to the housing and tiltable relative to the housing, and the first sensor is connected to the housing (see Figs. 4 and 5 and paragraphs 47-49). 

Regarding claim 21, Sakai in view of Gowreesunker and Benner and Wu teaches a multi-function controller as recited in claim 17.  Sakai teaches wherein: the first magnet is not connected to the control element, and the first sensor is connected to the control element (see Fig. 5 and paragraph 40 where the base plate 22 is the control element). 

Regarding claim 22, Sakai in view of Gowreesunker and Benner and Wu teaches a multi-function controller as recited in claim 21.  Sakai teaches wherein: the multi-function controller further comprises 

Regarding claim 23, Sakai in view of Gowreesunker and Benner and Wu teaches a multi-function controller as recited in claim 17.  Sakai teaches wherein: the control element is movable along the first axis among at least first and second axial positions, and the first sensor detects whether the control element is in the second axial position (see paragraphs 47-49). 

Regarding claim 24, Sakai teaches a method, comprising: rotating and/or tilting a control element on a multi-function controller (see Figs. 4 and 5), that comprises a control element (see Fig. 4 where the base plate 22 and the shaft with a knob are rotatable relative to each other, either can be the control element), at least a first magnet (see Fig. 5 magnet 41 and paragraph 40), at least a first sensor (see Fig. 5 and paragraph 40 Hall Effect sensors 43A-43D), 
the control element tiltable relative to the first axis among at least two tilt orientations and rotatable relative to a first axis among at least a first rotational position (see paragraph 33), and detecting a position of the control element (see paragraphs 47-49). 
Sakai does not explicitly teach a first light emitter,
at least a first light receiver, and 
at least a first occluder,
either (1) the first light emitter and the first light receiver are connected to the support element and the first occlude is connected to the control element, or (2) the first light emitter and the first light receiver are connected to the control element and the first occlude is connected to the support element;

However, Gowreesunker teaches a first light emitter (see Figs. 3A-3C and light source 122 and paragraph 31),
at least a first light receiver (see Figs. 3A-3C and photo diode array 120 and paragraph 31), and 
at least a first occluder (see Figs. 3A-3C and shaft 116 and paragraphs 33 and 34),
either (1) the first light emitter and the first light receiver are connected to the support element and the first occlude is connected to the control element, or (2) the first light emitter and the first light receiver are connected to the control element and the first occlude is connected to the support element (see Figs. 3A-3C and paragraphs 31 and 34).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the arrangement of the light emitter and light receiver connected to the support and the occluder to the control element as taught by Gowreesunker with the knob input device of Sakai to simply substitute the working optic parts with another for predictable results.
Sakai in view of Gowreesunker does not teach with the control element in the first rotational position, no portion of the first occluder is between the first light emitter and the first light receiver, and with the control element in the second rotational position, at least a portion of the first occlude is between the first light emitter and the first light receiver; a light emitting surface of the first light emitter faces a light receiving surface of the first light receiver.
Benner teaches with the control element in the first rotational position, no portion of the first occluder is between the first light emitter and the first light receiver, and with the control element in the second rotational position, at least a portion of the first occlude is between the first light emitter and 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the arrangement of the occlude on the shaft as taught by Benner with the knob rotational encoder input device of Sakai in view of Gowreesunker to enhance a similar system with finer detail of control accuracy (see paragraphs 56 and 57).
Sakai in view of Gowreesunker and Benner does not teach a light emitting surface of the first light emitter faces a light receiving surface of the first light receiver; a light emitting surface of the first light emitter faces a light receiving surface of the first light receiver.
However, Wu teaches a light emitting surface of the first light emitter faces a light receiving surface of the first light receiver (see Figs. 3B and 7A showing the light receiver 109 facing the light transmitter 110 through the aperture 103e and column 3, lines 6-8 and line 64 to column 4, line 19).
It would have been obvious to a person having ordinary skill in the art to combine facing of the emitter and receiver as taught by Wu with the multifunction controller of Sakai in view of Gowreesunker and Benner by simply substituting the structure having them face each other with Benner’s Fig. 11 arrangement where one of the light sensors 7A, 7B surface is exposed on its side, for predictable results.

Regarding claim 25, Sakai in view of Gowreesunker and Benner and Wu teaches a method as recited in claim 24.  Sakai teaches wherein said detecting a position of the control element comprises detecting a rotational position of the control element (see paragraph 33). 



Regarding claim 27, Sakai in view of Gowreesunker and Benner and Wu teaches a method as recited in claim 24.  Sakai teaches wherein said detecting a position of the control element comprises detecting a rotational position of the control element (see paragraph 33) and detecting a tilt orientation of the control element (see paragraphs 47-49). 

Regarding claim 28, Sakai in view of Gowreesunker and Benner and Wu teaches a method as recited in claim 24.  Sakai teaches wherein the method further comprises pressing a pushbutton on the multi-function controller (see paragraph 53). 

Regarding claim 29, Sakai in view of Gowreesunker and Benner and Wu teaches a method as recited in claim 24.  Sakai teaches wherein the method further comprises pushing or pulling the control element (see paragraph 53). 

Claims 1 and 3-9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2010/0171704 to Senft in view of U.S. Publication 2016/0061636 to Gowreesunker and U.S. Publication 2011/0101209 to Benner and U.S. Patent 6,275,173 to Wu.

Regarding claim 1, Senft teaches a multi-function controller, comprising: 
a control element (see Fig. 1 cap 2 and second board member 20 and paragraphs 55 and 56), 
a support element (see Fig. 1 base 1 and first board member 10 and paragraphs 55 and 56),

at a first occluder (see Fig. 1 occluder 30 and paragraph 64).
at least a first light receiver (see Figs. 1 and 5 and paragraph 59 PSID 23), the control element rotatable relative to the support element about a first axis among at least first and second rotational positions (see paragraph 57), 
the first light emitter, the first light receiver and the first occlude are configured and positioned such that: if the control element is in the first rotational position and the first light emitter emits light of a first brightness, the first light receiver receives a first percentage of the light emitted by the first light emitter (see paragraphs 61-64), 
if the control element is in the second rotational position and the first light emitter emits light of the first brightness, the first light receiver receives a second percentage of the light emitted by the first light emitter, the second percentage of light different from the first percentage of light (see paragraphs 61-64). 
Senft does not explicitly teach either (1) the first light emitter and the first light receiver are connected to the support element and the first occluder is connected to the control element, or (2) the first light emitter and the first light receiver are connected to the control element and the first occlude is connected to the support element;
with the control element in the first rotational position, no portion of the first occluder is between the first light emitter and the first light receiver, and with the control element in the second rotational position, at least a portion of the first occlude is between the first light emitter and the first light receiver;
a light emitting surface of the first light emitter faces a light receiving surface of the first light receiver; a light emitting surface of the first light emitter faces a light receiving surface of the first light receiver.

It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the arrangement of the light emitter and light receiver connected to the support and the occluder to the control element as taught by Gowreesunker with the knob input device of Sakai to simply substitute the working optic parts with another for predictable results.
Senft in view of Gowreesunker does not teach with the control element in the first rotational position, no portion of the first occluder is between the first light emitter and the first light receiver, and with the control element in the second rotational position, at least a portion of the first occlude is between the first light emitter and the first light receiver;
a light emitting surface of the first light emitter faces a light receiving surface of the first light receiver; a light emitting surface of the first light emitter faces a light receiving surface of the first light receiver.
Benner teaches with the control element in the first rotational position, no portion of the first occluder is between the first light emitter and the first light receiver, and with the control element in the second rotational position, at least a portion of the first occlude is between the first light emitter and the first light receiver (see paragraphs 46-49 and 67 and Fig. 1 and 11 showing occluding light blockers 12 on the shaft, and the light source 4 and light sensors 7A, 7B, 8A, 8B such that the light blockers either pass or shunt the light to change the quantity of light that is received by the light sensors).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the arrangement of the occlude on the shaft as taught by Benner with the 
Sakai in view of Gowreesunker and Benner does not teach a light emitting surface of the first light emitter faces a light receiving surface of the first light receiver; a light emitting surface of the first light emitter faces a light receiving surface of the first light receiver.
However, Wu teaches a light emitting surface of the first light emitter faces a light receiving surface of the first light receiver (see Figs. 3B and 7A showing the light receiver 109 facing the light transmitter 110 through the aperture 103e and column 3, lines 6-8 and line 64 to column 4, line 19).
It would have been obvious to a person having ordinary skill in the art to combine facing of the emitter and receiver as taught by Wu with the multifunction controller of Sakai in view of Gowreesunker and Benner by simply substituting the structure having them face each other with Benner’s Fig. 11 arrangement where one of the light sensors 7A, 7B surface is exposed on its side, for predictable results.

Regarding claim 3, Senft in view of Gowreesunker and Benner and Wu teaches a multi-function controller as recited in claim 1, wherein: the multi-function controller further comprises at least second and third light emitters, second and third light receivers (see supra paragraphs 59 and 65 – there are described 3 light receivers and 3 light emitters), and at least a second occluder (see paragraph 61 light shield housing having 3 occluding sides), the control element is rotatable relative to the support element among at least five different rotational positions, and the first, second and third light emitters, the first, second and third light receivers and the at least first and second occluders are positioned relative to one another such that: in each of the five different rotational positions, with each of the first, second and third light emitters emitting light, each of the first, second and third light receivers receives light of a brightness above a threshold brightness or below the threshold brightness, and a different combination 

Regarding claim 4, Senft in view of Gowreesunker and Benner and Wu teaches a multi-function controller as recited in claim 3.  Senft teaches wherein: the first light emitter is substantially aligned with the first light receiver, the second light emitter is substantially aligned with the second light receiver, and the third light emitter is substantially aligned with the third light receiver (see Fig. 5 and paragraph 64). 

Regarding claim 5, Senft in view of Gowreesunker and Benner and Wu teaches a multi-function controller as recited in claim 1.  Senft teaches wherein: the first light emitter and the first light receiver are connected to a surface of a first region of the support element, the first light occluder is connected to a surface of a first region of the control element (see Fig. 5 and paragraph 64).  
Wu teaches the surface of the first region of the support element faces the surface of the first region of the control element (see Figs. 3B and 7A showing the light receiver 109 facing the light transmitter 110 through the aperture 103e and column 3, lines 6-8 and line 64 to column 4, line 19).

Regarding claim 6, Senft in view of Gowreesunker and Benner and Wu teaches a multi-function controller as recited in claim 5.  Senft teaches wherein: if the control element is in the second rotational position, the first light occluder substantially blocks light emitted by the first light emitter from reaching the first light receiver (see Fig. 5 and paragraphs 61-65). 


Wu teaches the surface of the first region of the support element faces the surface of the first region of the control element (see Figs. 3B and 7A showing the light receiver 109 facing the light transmitter 110 through the aperture 103e and column 3, lines 6-8 and line 64 to column 4, line 19).

Regarding claim 8, Senft in view of Gowreesunker and Benner and Wu teaches a multi-function controller as recited in claim 7.  Senft teaches wherein: if the control element is in the second rotational position, the first light occluder substantially blocks light emitted by the first light emitter from reaching the first light receive (see Fig. 5 and paragraphs 61-65). 

Regarding claim 9, Senft in view of Gowreesunker and Benner and Wu teaches a multi-function controller as recited in claim 1.  Senft teaches wherein: the first light emitter is connected to the support element, and the first light receiver is connected to the control element (see Fig. 5 and paragraph 59). 

Regarding claim 11, Senft in view of Gowreesunker and Benner and Wu teaches a multi-function controller as recited in claim 1.  Senft teaches wherein: the multi-function controller further comprises at least a second light receiver and at least one occluder, the control element is rotatable relative to the first axis to a plurality of rotational positions, including the first and second rotational positions, and the first light emitter, the first and second light receivers and the at least one occluder are positioned relative to one another such that: with the control element in the first rotational position, a composite binary signal produced from the first and second light receivers is a first composite binary signal, 

Regarding claim 12, Senft in view of Gowreesunker and Benner and Wu teaches a multi-function controller as recited in claim 1.  Senft teaches wherein: the control element is movable along the first axis among at least first and second axial positions, and a sensor detects whether the control element is in the second axial position (see Fig. 5 and paragraphs 61-65). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2010/0171704 to Senft in view of U.S. Publication 2016/0061636 to Gowreesunker and U.S. Patent 6,275,173 to Wu and U.S. Publication 2010/0200375 to Han.

Regarding claim 2, Senft in view of Gowreesunker and Benner teaches a multi-function controller as recited in claim 1.  Senft does not explicitly teach wherein: the multi-function controller further comprises a handle element, an icon cap and a plurality of gears, and the plurality of gears is configured such that rotation of the handle element relative to the first axis causes the control element to rotate and does not cause the icon cap to rotate. 

It would have been obvious to a person having ordinary skill in the art to combine the gears of Han with the shaft of Senft in view of Gowreesunker and Benner for the purpose of simply substituting one known turning mechanism for another for predictable results.

Claims 13-16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2010/0171704 to Senft in view of U.S. Publication 2016/0061636 to Gowreesunker and U.S. Publication 2011/0101209 to Benner and US. Patent 6,275,173 to Wu and U.S. Publication 2010/0200375 to Han.

Regarding claim 13, Senft in view of Gowreesunker and Benner teaches a multi-function controller, comprising: 
a handle element (1), a control element (40), an icon cap (2), and at least a first receiver (23), at least a first light emitter (13), at least a first occlude (30) (see Figs. 1 and 5 and paragraph 59), 
the handle element rotatable relative to a first axis among at least two rotational positions (see paragraph 57), 
the first sensor configured to detect a rotational position of the control element and/or to detect incremental rotational movement of the control element (see paragraphs 61-65). 
Senft does not teach 

	with the handle element in the second rotational position, at least a portion of the first occlude is between the first light emitter and the first light receiver.
either (1) the first light emitter and the first light receiver are connected to the support element and the first occlude is connected to the control element, or (2) the first light emitter and the first light receiver are connected to the control element and the first occlude is connected to the support element;
a light emitting surface of the first light emitter faces a light receiving surface of the first light receiver;
a plurality of gears; the plurality of gears configured such that rotation of the handle element relative to the first axis causes the control element to rotate and does not cause the icon cap to rotate.
However, Gowreesunker teaches either (1) the first light emitter and the first light receiver are connected to the support element and the first occlude is connected to the control element, or (2) the first light emitter and the first light receiver are connected to the control element and the first occlude is connected to the support element (see Figs. 3A-3C and paragraphs 31 and 34).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the arrangement of the light emitter and light receiver connected to the support and the occluder to the control element as taught by Gowreesunker with the knob input device of Sakai to simply substitute the working optic parts with another for predictable results.
Senft in view of Gowreesunker does not teach with the handle element in the first rotational position, no portion of the first occlude is between the first light emitter and the first light receiver, and
	with the handle element in the second rotational position, at least a portion of the first occlude is between the first light emitter and the first light receiver;

a plurality of gears; the plurality of gears configured such that rotation of the handle element relative to the first axis causes the control element to rotate and does not cause the icon cap to rotate.
However, Benner teaches with the handle element in the first rotational position, no portion of the first occlude is between the first light emitter and the first light receiver, and with the handle element in the second rotational position, at least a portion of the first occlude is between the first light emitter and the first light receiver (see paragraphs 46-49 and 67 and Fig. 1 and 11 showing occluding light blockers 12 on the shaft, and the light source 4 and light sensors 7A, 7B, 8A, 8B such that the light blockers either pass or shunt the light to change the quantity of light that is received by the light sensors).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the arrangement of the occlude on the shaft as taught by Benner with the knob rotational encoder input device of Sakai in view of Gowreesunker to enhance a similar system with finer detail of control accuracy (see paragraphs 56 and 57).
Sakai in view of Gowreesunker and Benner does not teach a light emitting surface of the first light emitter faces a light receiving surface of the first light receiver;
a plurality of gears; the plurality of gears configured such that rotation of the handle element relative to the first axis causes the control element to rotate and does not cause the icon cap to rotate.
However, Wu teaches a light emitting surface of the first light emitter faces a light receiving surface of the first light receiver (see Figs. 3B and 7A showing the light receiver 109 facing the light transmitter 110 through the aperture 103e and column 3, lines 6-8 and line 64 to column 4, line 19).
It would have been obvious to a person having ordinary skill in the art to combine facing of the emitter and receiver as taught by Wu with the multifunction 
Senft in view of Gowreesunker and Benner and Wu does not teach a plurality of gears; the plurality of gears configured such that rotation of the handle element relative to the first axis causes the control element to rotate and does not cause the icon cap to rotate.
However, Han teaches a plurality of gears, the plurality of gears configured such that rotation of the handle element relative to the first axis causes the control element to rotate and does not cause the icon cap to rotate (see Figs. 3 and 4 and paragraphs 66-68 and 62-64).
It would have been obvious to a person having ordinary skill in the art n to combine the gears of Han with the shaft of Senft in view of Gowreesunker and Benner for the purpose of simply substituting one known turning mechanism for another for predictable results.

Regarding claim 14, Senft in view of Gowreesunker and Benner and Wu and Han teaches a multi-function controller as recited in claim 13.  Han teaches wherein the plurality of gears comprises: a first gear connected to the handle element, a second gear connected to the control element, and a third gear that meshes with the first gear and the second gear (see Figs. 3 and 4 and paragraphs 66-68 and 62-64 describing the gears 323, 325 and 330). 

Regarding claim 15, Senft in view of Gowreesunker and Benner and Wu and Han teaches a multi-function controller as recited in claim 13. Senft teaches wherein: the control element is movable along the first axis among at least first and second axial positions, and the first sensor detects whether the control element is in the second axial position (see Fig. 5 and paragraphs 61-65).



Regarding claim 30, Senft in view of Gowreesunker and Benner and Wu and Han teaches a multi-function controller as recited in claim 13.  Han teaches the plurality of gears comprise a planetary gear arrangement that comprises a sun gear, planet gears and a ring gear (see Fig. 6 showing the sun gear 410, planet gears 125 and ring gear 330), 
the sun gear is connected to a housing (see supra),
the ring gear is connected to the control element (see supra),
whereby upon rotating the handle element relative to the housing, the control element rotates relative to the housing, the planet gears rotate, relative to their respective axes, relative to the housing, and the sun gear remains stationary, relative to the housing (see Figs. 5 and 6 and paragraphs 61, 62, and 64).

Response to Arguments

Applicant’s arguments with respect to claims 1-9 and 11-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625